— In an action to recover damages for personal injuries, plaintiff appeals from (1) an order of the Supreme Court, Queens County (Kassoff, J.), dated January 22,1982, which granted defendants’ motions and dismissed the complaint on the ground that it was time-barred, and (2) a judgment entered thereon on April 15, 1982. Appeal from the order dismissed, without costs or disbursements. (See Matter of Aho, 39 NY2d 241, 248.) Judgment affirmed, without costs or disbursements. (See Manno v Levi, 94 AD2d 556.) Damiani, J. P., Mangano and Niehoff, JJ., concur.